DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Applicant’s Amendment filed on 03/14/2022 and Supplemental Amendment filed on 05/03/2022. Claims 1-4 and 6-22 are pending in the office action.
Claims 1, 10, and 13 have been amended.
Claim 23 have been added in the response 03/14/2022.
Claims 5 and 23 have been canceled in the supplemental amendment filed on 05/03/2022.

Response to Arguments
The amended drawing is accepted. Thus, drawing objection is withdrawn.
Claim objection is obviated in view of claim amended.
Claim rejection under 35 U.S.C 112 is withdrawn in view of claim amended.

Allowable Subject Matter
Claims 1-4 and 6-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach a combination of claim limitation recited in claims 1, 10, and 13, comprise: a first connector including a Universal Serial Bus (USB) plug integrally formed with a first housing that houses a controller circuit, a field-effect transistor, and a wave filter, wherein the controller circuit is configured to send signals to the field-effect transistor and to receive filtered signals from the wave filter; and a second connector communicably coupled to the first connector via a cable, the second connector including a second housing that houses a tank circuit including a first transformer coil, the controller circuit configured to vary at least one of a switching frequency and impedance of the tank circuit, the first transformer coil configured to magnetically couple to a second transformer coil of a user device based on the at least one of the switching frequency and the impedance, wherein the first transformer coil is configured to power the user device based on the magnetic coupling.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851